 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDElder-Beerman Stores Corp.andRevosieL.Colley,John Henry Rutledge,James E.Coleman. Cases9-CA-4205-1, 9-CA-4205-2, and9-CA-4264November 5, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn April 3, 1968, Trial ExaminerBenjamin B.Lipton issued his Decision in the above-entitledproceeding,'finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices in violation of the National Labor RelationsAct, as amended, and recommending that the Re-spondent cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He also found that the Respon-dent had not engaged in other unfair labor practicesalleged in the complaint. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has dele-gated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.2 The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and the recommendations ofthe Trial Examiner, as modified herein.1.We agree with the Trial Examiner that theRespondent violated Section 8(a)(1) of the Act bycoercively interrogating employees and requestingthem to engage in surveillance and to act as informersregarding the union activities of other employees. Wealsoagree that the Respondent violated Section8(a)(3)by discharging employees Rutledge andColley, and violated Section 8(a)(3) or alternatively8(a)(1) by discharging employees Coleman,Bledsoe,Pollard, Cameron, and Lockett. In this connection,we are satisfied that the General Counsel has affirm-atively established unlawful motivation by prepon-derance of the credible evidence.3 We, however, finditunnecessary to adopt the Trial Examiner's ex-traneous comment that the Act's protection extendsto discussing plans to engage in a slowdown.2.The Trial Examiner found and we agree that onFebruary 17,1967, about 2 weeks after the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local Union #957, requested recognition and filed a representationpetition, the Respondent's PresidentBeerman, in aspeech, promised and granted benefits to employeesin violation of Section 8(a)(1) of the Act.3.The Trial Examiner found, and the recordshows, that the Respondent repeatedly instructedSupervisorGraham toengageinsurveillanceofemployees' union activities, called him a poor super-visor,and discharged him for refusing to executethese instructions.gsed on his inference that em-ployees knew of the instructions and the reason forthe discharge, the Trial Examiner found that theinstructions, and the discharge for refusing to carrythem out, constituted violations of Section 8(a)(1) ofthe Act. We find, in the circumstances of this case,that this conduct was unlawful without regard toemployee knowledge.The nature and extent of the unfair labor practicescommitted by the Respondent clearly demonstratethat the instructions issued to Supervisor Grahamwere an integral part of a plan to discover the identityof employeesengaged inunion activity and rid theRespondent of union adherents, and the discharge ofGraham was designed to enforce such instructions andthus insure the success of the plan. In the light of allthe circumstances, therefore, we find that the Re-spondent's instructions toGraham to engage insurveillance4 and its discharge of Graham for refusingto carry out such instructions5 interfered with therights of employees guaranteed by Section 7, andwere violative of Section 8(a)(1) of the Act.'As corrected by the errata datedApril5 and 12, 1968.` The Respondent excepts to the Trial Examiner's conduct of thehearing on the grounds that he allegedly interrupted and interfered withthe Respondent'spresentation of its case, asked leading questions ofwitnesses,and showed bias against the Respondent.Uponcarefulexamination of the record,we are satisfied that the Trial Examiner wasconcerned only with his duty under Section 102.35 of the Board'sRules and Regulations"to inquire fully into the facts...to regulate thecourse of the hearing.. .to call,examine, and cross-examine witnesses." SeeBrewton Fashions,Inc., a Div. of JudyBond,145 NLRB 99,100. We find the exception without merit.3 Consequently,we need not decide whether and if so to whatextentN.L.R.B.v.Great Dane Trailers,Inc.,388 U.S.26, in the173 NLRB No. 68circumstances here present,places upon the Respondent a burden ofproof as to motivation,4 SeeCannon Electric Company,151 NLRB 1465, 1468. We find itunnecessary in this case to determine the effect on employees'Section 7rights of instructions to supervisors to engage in surveillance whereemployees are not aware of instructions and they are neither executednor enforced by discharge.To the extent,however, thatGeneralEngineering,Inc., etc.,131 NLRB 648, is inconsistent herewith, it ishereby overruled.5 See KeyWest Coca Cola BottlingCompany,140 NLRB 1359, 1361enfd. in part341 F. 2d 524 (C A. 5). Cf.N.L.R.B. v. TalladegaCottonFactory,inc.,213 F. 2d208 (C.A.5);Better Monkey Grip Company,115 NLRB 1120,enfd.243 F.2d836 (C.A. 5). ELDER-BEERMAN STORES CORP.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Elder-Beerman StoresCorp., Dayton, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violations ofthe Act not specifically found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON ,Trial Examiner Upon a consolidatedcomplaint against the above-captioned Respondent issued bythe General Counsel of the Board,' a hearing was held inDayton, Ohio, on November 13 and 14, 1967.1 Alleged in thecomplaint are certain discriminatory discharges and additionalacts of coercion in violation of Section 8(a)(1) and (3) of theAct. Respondent denies all alleged violations. At the hearingthe parties were afforded full opportunity to present relevantevidence, to examine and cross-examine witnesses, to argueorally on the record, and to file briefs. The General CounselandRespondent submitted briefs, which have been dulyconsidered.Upon the entire record in the cases, and from myobservation of the demeanor of the witnesses on the stand, Imake the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is engaged in the retail sale of merchandise atvarious stores in the vicinity of Dayton, Ohio. During the yearpreceding issuance of the initial complaint, it had a grossvolume of business valued in excess of $500,000 and a directinflow in interstate commerce of goods and products valued inexcess of $50,000. Respondent admits, and I find, that it isengaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local Union #957, hereincalled the Union, is a labor organization within the meaning ofthe Act.1In Cases 9-CA-4205-1 and4205--2, the charges were filed onFebruary 27 and served on March 2; in Case 9-CA-4264, the chargewas filed on May 1 and served on May 3. The complaints thereon wereissued respectively on April 24 and July 28,and consolidated on thelatter date.2 All dates, except as specified,are in 1967.III.THE UNFAIR LABOR PRACTICESA. Supervisory Heirachy567The employees immediately involved consist of about 20truck drivers and helpers employed in the loading area ofRespondent's Apple Street warehouse. Under separate super-vision of Charles E. Graham, 2 or 3 shuttle drivers transportmerchandise to and from stores, and the rest make deliveriesof packages, appliances, and home furnishings to the cus-tomers' homes. Also at Apple Street, in the main building, arevarious other personnel employed in warehousing operationsand in work rooms where repair and custom jobs areperformed for customers. Lloyd Nicodemus, warehouse man-ager, is in overall charge of the Apple Street employees. ScottMaxwell was assistant warehouse manager in charge of theworkrooms.3Until he assumed the latter function early in1967, he supervised the shuttle drivers. One other warehouseatHelena Street has no function in making deliveries tocustomers. Virgil Hank, superintendent of warehousing, super-vises both warehouses comprising as many as 200 employees.Harry Stme, vice president of operations, has charge of all 10retail stores and other facilities of Respondent. Max Gutman,executive vice president and general manager, and SupervisorPotts (duties are not otherwise defined), as well as all of theabove-mentioned supervision,were present during certainevents, as will be shown. Arthur Beerman is president and chiefexecutive.He is also "the executive head" of several otherenterprises. He testified that only about 10 percent of his workis devoted to Respondent.B. Union Activity, Summary of IssuesAbout November 1966, John H. Rutlege visited the Unionin quest of representation for the drivers and obtained blankauthorization cards. Thereafter, he solicited several of theApple Street employees to sign cards, but without substantialsuccess. In January, he resumed his organizational effortsamong the drivers, stressing the argument that they had towork a "ridiculous" amount of overtime without pay. He wasable to obtain signed cards from "most of the fellows."However, anagentof the Union advised him that the cardswere improperly signed. In early February, a meeting wasarranged and held at the union hall where certain employeessigned new cards and paid union dues in the amount of $17each. ' By telegram on February 3, as stipulated, the UnionnotifiedRespondent of claimed majority representation. OnFebruary 6, the Union filed a certification petition with theBoard allegingan appropriate unit of about 20 employees,describedas "alltruckdrivers, helpers, and warehousemen" atthe Apple Street warehouse. On February 17, President ArthurBeerman,accompanied by allmanagementofficials afore-mentioned, delivered a speech to about 20 assembled em-3 He left Respondent's employ in November 1967.4The following drivers and helpers were specifically identified:Rutledge, Colley, Metcalf, Bledsoe, Coleman,Pollard,Cameron, andLockett. Another driver, Woods,testified that he signed a card, but it isnot clear that he was present on this occasion at the union hall. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the loading area at the Apple Street warehouse.Beerman's remarks, discussedinfra,are in part alleged byGeneral Counsel as constituting unlawful promises of benefitand direct bargaining with employees. Additional allegationsconsist of coercive interrogation of employees by supervisors,soliciting employees to report on union activities of otheremployees, requesting a supervisor to engage in surveillance ofunion activities, and issuing instructions to discharge em-ployees sympathetic to the Union. On February 25, Respond-ent discharged Rutledge and Colley on grounds that a reviewof their personnel records ordered on February 17 disclosedthat each was employed in violation of certain standingpolicies of Respondent On April 6, at a formal Board hearingin the representation proceedings, the parties stipulated thatthe appropriate unit comprised "all warehouse employees,including truckdrivers and helpers," and it appeared from a listsubmitted by Respondent that approximately 53 unit em-ployeeswere employed as of the payroll period endingFebruary 5. In mid-April, President Beerman made a furtherspeech at the Apple Street warehouse, on this occasion to allwarehouse personnel, including the office help. He asked theemployees to "give Elder-Beerman another chance" beforethey "vote for this union." By order dated April 13, therepresentation petition was administratively dismissed by theRegionalDirector for failure of the Union to produce asufficient showing of interest among the employees in theappropriate unit. On April 25 and 26, Respondent dischargedColeman, Bledsoe, Cameron, Pollard, Lockett and SupervisorGraham allegedly for the reason that they engaged in a"slowdown" on April 25. All these discharges are alleged asunlawful.'C. Restraint and Coercion1.VicePresident StineJoseph Rutledge worked for about 8 years at the HelenaStreetwarehouse. In September 1966, upon his referral, hisbrother, John H. Rutledge, was employed at the Apple Streetwarehouse, notwithstanding known practices of Respondentagainsthiringrelativesof present employees or employingpersons having a police record. In early February, JosephRutledge was called into Stine's office, with Vice PresidentGutman present. He was asked by Stine whether the em-ployees (at Helena Street) had any problems, and he replied,"none."He was told that Respondent had received a telegramfrom the Union that morning seeking recognition on behalf ofthe Apple Street employees and was asked if he knew anythingabout it. He answered, "no." He was then asked if he wouldaccept an assignment to work at Apple Street for the purposeof obtaining information for Respondent concerning unionactivities of employees. He said it was not a good idea because"the fellows" would know why he was there. Then he wasasked if his brother, John, was "in on it" and would John tellhim anything. He said he did not know and did not think hisbrother would inform him on "anything that might be going5At the conclusion of General Counsel'scase in chief, in theabsence of any supporting evidence,the motion was granted to dismissthe allegation in the complaint that Respondent awarded bonuses toprounion employees of lesser amounts than it awarded to otheremployees6 Based on credited testimony of Joseph Rutledge In effect, Stineadmitted the interrogation, but denied generally that Rutledge "everspied"for him.on down there." Finally he was requested to keep Stineinformed if he "heard anything about the situation."A "couple of weeks later," Joseph Rutledgewas againsummoned by Stine and was given a merit raise. Stine askedhun if he heard anything concerning the Union and, receiving anegative response, remarked, "You are a poor detective."6Charles E. Graham testified that for 2 years he had beensupervisor of the drivers and helpers at Apple Street.7 StineadvisedGraham of Respondent's receipt of the Union'stelegram and told him to keep his eyes and ears open.Thereafter, Stine spoke to Graham virtually every day untilmid-April seeking reports on the union activities of theemployees. Although he agreed to do so, Graham did not giveStine the names of any employees. 8 Becauseof his failure tocooperate in this fashion, he was called a "poor supervisor" byStine and Hank on several occasions. Graham described theserequests, vizSee if I could finda listof names. He wanted me tofraternize with them because he heard they hung out at abar and to get in on their conversations, because me being aNegro I could get in with these guys because the majority ofthem were Negroes and I could be an inside man for him.It is evident that Vice President Stine approached JosephRutledge in the manner related above particularly because ofthis employee's relation to John H. Rutledge. In the context, Ifind that Stine acted unlawfully in interrogating JosephRutledge as to his existing knowledge of the union movementand in seeking to enlist him as an informer to obtaininformation concerning the union sentiments of employees atApple StreetIt isimmaterial that Joseph Rutledge was nothimself in the appropriate unit or employed at the AppleStreet location. The essential test is whether the conduct inquestion reasonably tends to restrain or coerce employees inthe exercise of their Section 7 rights. 9 I so conclude, and holdthat these alleged violations of Section 8(a)(1) are sustained.' 0There is ample showing that Supervisor Graham was givenrepeated instructions by Vice President Stine during the unioncampaign to engage in surveillance of employees at AppleStreet for the purpose of garnering a list of names or reportingon the identity of union adherents. He did not comply withthese instructions. Elsewhereitismade clear that he wassympathetic to the representation desires of the employees.Upon all the evidence, as further showninfra,a reasonableinference may be drawn that at sometimebefore his dischargeGraham divulged to some employees the substance of theseinstructions "which so vitally effect their interests." The Boardhas held that-... Respondent's instructions to its supervisors encroachedupon protected activities, "for a disclosure to employeesthatmanagement has set in motion a chain of events toascertain and identify union adherents can clearlyrestraintheir freedom in expressing their sentimentsregardingorganization." [CitingDaniel Construction Co. V. N.L.R.B.,341 F. 2d 805 (C.A.4).111Accordingly, I find in these circumstances a violation ofSection 8(a)(1).7 During the hearing, Respondent stipulated that Graham was asupervisor.8Stine denied that he asked Graham for a list of union adherents.Graham is credited.9 Joy Silk Mills, Inc v. N L. R. B.,185 F.2d 732 (C. A D. C.),cert.denied 341U.S. 914,Struksnes Corporation,165 NLRB No. 102.10E G,Sarkes Tarzian,Inc.v.N L R B.374 F 2d 734, 736(C A. 7)11 CannonElectnc Company,151 NLRB 1465, 1468 ELDER-BEERMAN STORES CORP.5692.Events of February 17President Beerman's SpeechAs earlier noted, on this date Beerman made an appearanceatApple Street, together with a full supervisory retinue, toaddress an assembled group consisting essentially of the driversand helpers. His remarks in detail were described by severalemployee witnesses for the General Counsel,12 in pertinentpart as follows: The Company had received a telegram from aunion that these employees wanted to be represented. Heunderstood that 14 or 15 fellows paid a union $17 of theirhard-earned money. If they could spend $17 foolishly to try toget a union in, he could spend $17,000 to keep it out, if hewanted to. He is a fair-minded man, and if they have anygrievances, he has 3 telephones, is available, and can be reachedat any time. It was entirely up to the employees if they wanteda union, and no one would be in jeopardy because of hisfeelingsabout a union. They do not need an outsiderepresentative. If they came straight to him instead of going tothe union, he would have made things better for them. Hestated, "I know that there are discrepancies in the pay ratehere, and this will all be taken care of .... Of course, myhands are tied right now unless you want to write-.i13 Hethen proceeded to talk about benefits presently enjoyed, e.g.,the insurance plan, the "baby bonus," and the retirement plan.He mentioned yearly bonuses of $550 or more for drivers withover 2 years of service, and gift certificates for those having 1to 2 years' service. He commented that the men "look like abunch of thugs rather than delivery truck drivers." Theiruniforms were the wrong color, the wrong kind, and "not inorder for going to someone's house." He wanted each driverand helper to have a new uniform immediately. "But thediscrepancies in pay can't be taken care of until this business iscleared up .... An election is coming up, and I can't doanything about your raises until this is over with." Beermanalso gave assurances that he did not discriminate "against thecolored man," pointing out that Graham is a supervisor andthat he had assistant managers at the store who are colored. Heinvited questions from the employees.Bledsoe said the biggest complaint among the employeeswas the overtime.14 They came in at 8 a.m., at times did notreturn from deliveries until 5 or 6 p.m., were again sent out on"specials," and "many times" were not through with theirwork until after 8 p.m. Beerman directly responded: "This willcease...the next time anybody asks you to take anythingout after 5 o'clock, tell them to go to hell and call me."Rutledge also spoke up, describing as unfair the transfer of adriver to a different route and causing the employee to quit.Beerman then stated that-"nobody tells him how to run hiscompany, he runs it like he sees fit."Stine and Beerman were examined by Respondent, briefly,as to the content of the speech.15 Stine testified that he couldnot recall anything like the statement that $17,000 would bespent to defeat the Union, and made a general denial that therewere promises of benefit. Beerman testified he told theemployees that the personnel department was not adhering tothe minimum starting wage, that "adjustments and increaseswere not properly taken care of," and that "its being donenow"- (explaining that by "now" he meant since his"discovery").Thatmorning he ordered uniforms for alldrivers.He assured them that they will not have to go outagain after 5 p.m., but he promised them nothing "at thetime," other than-"I would take a greater interest in their areathan I have probably heretofore, or something like that."To the extent that conflict exists, I accept the detailed andsubstantially corroborated account given by the employees, setforth hereinabove, as against the vague versions of Stine andBeerman.Other Conduct ofBeermanGraham testified that, on February 17, before Beerman'sspeech to the employees, the following colloquy took place, inthe presence of Stine, Hank, and Maxwell:Beerman: What are these black boys trying to do to me,bring in Black Power?Graham:Idon't know, Mr. Beerman. What do youmean?Beerman.About this Union, most of them areblack. 16Graham:I don't know anything about it.Beerman: You should. You are black too.Graham answered that they look at him "the same way theydo [Beerman] .... A businessman."After the speech, Graham overheard Beerman tell Stine andHank that-"there were too many black boys down there, toget rid of them." Graham was about 8 feet away and noemployees were within earshot.lSupervisor GrahamAlso followingBeerman'sspeech, Graham spoke to John H.Rutledge in privacy. According to Rutledge, Graham inquired,"John, are you leading these fellows?" He replied, "Yes."Graham continued, "If youare leadingthem, and they wanttheir jobs, tell them not to pay any attention to what Beermansaid about not taking things out after 5 o'clock.... Thosepeople buying things need them,and souse commonsense.... tellthose fellows to not do that until after they getthe unionin."18Rutledge commented that the Union was12 Principallyby JohnH. Rutledge and Coleman, corroborated inmaterialparts by Colley,Lockett,and Supervisor Graham.13 Beerman left this statement unfinished.14 As shown in the record,they were paid entirely on the basis of adaily rate, without regard to the number of hours worked15 Supervisor Hank,upon a simple query, denied that Beerman inhis speeches ever promised the employees benefits"if there was nounion."Other employees and supervisors called by Respondent werenot questioned on this subject.16 Ata later point,Graham paraphrased his testimony,i.e., thatBeerman said"that since the majority of the employees were Negroes inthis union,that they were trying to bring in Black Power on him."17 Beerman nor Maxwell were questioned as to the foregoing. Stinestated a denial to the question whether Beerman ever said to him, in thepresence of others, that he should get rid of union employees. Similarly,Hank testified he never heard Beerman instruct Stine to fire employeeswho were sympathetic to the Union. In all the circumstances, I amconstrained to credit Graham.18 Graham's testimony,on his cross-examination,was not materiallyat variance 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood for the employees and would make Graham's jobeasier-to which Graham expressed agreementConclusionsWhile this question is close, I do not find as an unlawfulinterrogation Graham's inquiry of Rutledge as to whether hewas leading the employees Graham's purpose, clearly understood by Rutledge, was to protect the employees againstpossible discipline for insubordination and was not directedprimarily to the subject of the Union In my opinion,Graham's conduct here, essentially sympathetic, would notreasonably tend to coerce Rutledge or the employees generallyconcerning their union activities 19RespectingBeerman'sconversations with Graham and thoseoverheard by Graham, in these instances the alleged violationsmust be dismissed in the absence of any showing or reasonableinference that such statements of management came to theattentionof employeesHowever, the same evidence isgenerally relevant insofaras it revealsthe motive of Respondent with respect to the discriminatory issues, treatedinfra.As toBeerman'sspeech, despite the token phrases ofneutrality, the whole setting and tenor of the talk portrayedimpressiveantagonismby Respondent to the organizing driveof this small group of employees President Beerman hadtheretofore been rarelyseenat the Apple Street warehouse,more especially among the drivers and helpers in the loadingareaThis appearance, together with an array of supervisorysubordinates, including two vice presidents, could only signifyto the employees a sense of deep concern and alarm of topmanagement,for the sole and obvious reason that the Unionhad made arepresentativeclaim on behalf of these employeesGeneral Counsel's evidenceas tothe factual content of thespeech was substantially uncontroverted Accordingly, I findSection8(a)(1) violations, summarized as followsWith the real questionconcerningrepresentation raised bytheUnion's telegraphicdemand,it is clearthatBeermansought to undercut the Union by bargaining directly with theemployeesThus, he recognized specific grievances of theemployees as todiscrepanciesin their rates of pay anduncompensated overtime work He admonished them for goingto anoutside representative and not coming straight to himReferring to his three telephones and his availability at anytime,he suggested that they bring their grievances directly tohim, imphedly for immediate adjustmentBy reasonableimplication at the least, these drivers andhelperswere led to believe that they were being promisedpresentand prospective benefits to influence their defectionfrom the UnionBeerman'sstatementswere explicit thatcorrections in the pay rate "will all be taken care of" and that"adjustments and increases" were being handled "now,"sincehisdiscovery of the inequities Side remarks were vaguelyinterspersed by Beerman, for example, that because of theelection "coming up" and until "this business is cleared up,"he could not do anything about their raises at present In thecontext described, it cannot be regarded that the promiseswereeffectivelyneutralized or that the employees couldreasonably understand from all the remarks that these werenot promises being made to discourage their desires for unionrepresentation, the dominant issue at hand Even upon theassumption that in totality the statements were clear thatbenefits could not be granted until after the representationquestion was resolved, Beerman's remarks were nonethelesscoercive in that the employees were plainly being dissuadedfrom favoring the Union by promises of subsequent adjustments and increases to satisfy their present grievances 20Similarly, Beerman's order to halt the overtime after 5 p in ,whether or not carried out, constituted an unlawful induce-ment directed toward a major cause of complaint whichRespondent believed had prompted the employees to seek outthe Union 2'D TheDischarges1RutledgeAs previously noted, John H Rutledge was hired inSeptember 1966 as a driver at the Apple Street warehouseupon the recommendation of his brother, Joseph, an employeeat theHelenaStreetwarehouseThe hiringinterview wasconducted by Virgil Hank, superintendent of warehousingHank specifically questioned Johnand wasfully informedconcerning entries on his application showing a police recordand a disability resulting from a back injury 22 He told Hankthat the amount of lifting he could do was "very limited" andthat he could drive a truck if it was not too heavy Hankfinally told John he would speak to Vice President Stine andlet him know Thereafter, his brother Joseph was advised byStine and Hank that, on thebasisof Joseph's goodstandingwith the Company, John was being hired and would beretained as longas "he kept his nose clean " Thereuponbondage papers were made out for John's employmentAt Apple Street, Rutledge worked for 2 or 3weeks as ashuttle driver He was then offered and he accepted a packageroute on which he remained until his termination On oneoccasion, before Christmas, a disputearosewith Grahambecause other drivers complained that Rutledge was not beinggiven the heavier lifting work However, the difficulty wasresolved after a meetingwas arrangedatwhich Rutledgeexplainedto the men thecircumstancesof his back deficiencyAt varioustimes,his work was highly commended by differentsupervisorsIthas been shown that John H Rutledgewas infact theleader amongthe employees in the unioncampaign,and thatStine sought to establish a system of surveillance, including arequest of Joseph to obtain from John informationconcerningunion activity at Apple StreetAt Beerman's speech ofFebruary 17,Rutledgewas one ofthe spokesmenAs Grahamcredibly testified, after the speech Stine told himRutledge"seemed to be the smartest one of them and he had himfigured out to be the leader " Graham said he did not knowGraham also spoke to Rutledge after the speech, inquired if hewas "leading these fellows," and received an affirmative replyIn sum,Ifind that Respondent was aware of the leadershipactivities of Rutledge prior to his discharge19 SeeCannonElectric Company151 NLRB 1465 147020 E gEugene Yokelland BernardYokellCopartnersd/b/aCrescent Art Linen Co158 NLRB 447 enfd inpertinent part 414F 2d 421 (C A 2)21 I make nofinding thatthe issuance of new uniformsconstituteda benefit or substantial change in a conditionof employment22 In July 1954,he was convicted of burglary, placed on probationfor 5 years and released after 13 months for good behavior In the 3prior years he had 4 different operations performed on his back andreceived workmen s compensation during this period ELDER BEERMAN STORES CORPOn February 25 (a week after the speech) John H Rutledgewas discharged by Stine, in the presence of SupervisorsNicodemus and Maxwell at the Apple Street warehouse Stinesaid,"John, we have been doing a little review of yourapplication, and due to your police record and back conditionthe companycan no longerkeep you under their employment " Rutledge protested that the Company knew aboutthese things when he was hired. Stine said that there werecertain things Rutledge did not state about his police record 21Respondent's defense, based essentially upon testimony ofconversations between highmanagementofficials, consists insubstance as follows In latter December or early January,PresidentBeerman(according to his testimony) receivednumerous complaints from customers concerning damagedmerchandise,returns,and poor service These were particularlyheavy around Christmas time, the busiest part of the sellingseasonHe spoketo Stine several times on the phone about thecomplaints-as it was Stine's job to be responsible for allservices and personnel On these occasions, he asked Stine tolethim see the employment records of all Apple Streetemployees whose functions related to delivery and service 24Because of "a lack of things in a company that's busy,"-these records did not come to his office "for some timethereafter,"(i e ,untillateFebruary)In January andFebruary, his attention was brought to the number of pickupsor returns "in the home furnishingsarea "On February 17, heheld the meeting at the Apple Street warehouse for thepurpose of finding out what the "problems had been," and hedid learn that "there were some inequities " Following hisspeech, he "demanded" of Stine the applications of thesedriversaswell as "their reference checks," which weresubsequently furnished As to Rutledge,inter alia,he discovered that this employee had a brother working for the Companyin violation of a definite rule, that he had a back problemwhich "made him ineligible" for driving a truck, and that hehad a police record He thereupon ordered the dischargeRespondent's assigned grounds for Rutledge's dischargeappear to me to be transparentlydisingenuousand artificialMuch of the defensive evidence consists of vague and generalized conclusions of Beerman and Stine, of a self servicingcharacterFor example, no attempt was made by probativemeans to show that the volume and type of customercomplaints were unusual during this ChristmasseasonNor is itplausible that theintercessionof a company president of alarge corporation and his requests for employment records ofpersonnel would remain unheeded over a period of some 2months Indeed, such a problem was dealt with shortly afterChristmas when Superintendent Hank spoke to all warehouseemployees at Apple Street 2 5 He said that each complaintwould be investigated and where there was a clear cut showingof negligence, the responsible employee would be given a day23 Later that day Rutledge discussed his discharge with a unionagent Sexton at the union hall He testified that Sexton informed himthat Respondent had mentioned a fugitive warrant' against Rutledgewhichdid not appear on his applicationIn his affidavitgiven to a BoardagentRutledge statedStine told me that the companycould nolonger go alongwith my backcondition and the fugitivethingtheonly thing I can recall is that I was arrested for speeding inGermantownOhio in 1951and was released to returnfour days laterto pay my fine I didn t appear and the police pickedme up two dayslater and I was taken back to Germantownto pay my fine '24 Stine described this as a passing request by Beerman25 It would appear from the testimony thatHank s speech was notlimited tothe driversand helpers but rather was made tothe entireApple Streetstaff, including warehouseand work shopemployees571off without pay as a reprimand As a result, only one employee(Chambers)was givena day off in early January On February17, Beerman"became quite vehement" about checking therecords of employees The ordered search,so far asevident,was confined to the drivers and helpers at Apple Street (1 e ,those employees assembled forthe Beermanspeech that day)In addition,specialinvestigative requestsweremade of the"credit bureau and other sourcess26 for information concerning theseemployeesQ (By Trial Examiner) But the policy regarding cnminal records, that was company-wide9A (Stine) Yes, sirQ And the policyconcerningnepotism or therelativerule, that was company wide?A With some exceptions, where therehas been acompany purchased or something to that effectQ Yes, as already clarified 2 7A YesQ Do you know whether during all your tenure withthe company, whether anysimilarreview was made of anystore or division of the company, or such anintensivereview or complete review of records, and also engaging thecredit bureau and other sources?A Well, the credit bureau and other sources are used ona day to day basis alsoQ Yes, but there was an additional request at that timeThis information, the further information that you got, forexample the fugitive warrant, you got a result of specificrequest?A Yes No, to answer your question, I do not know ofanother situation exactly like this one* * * * * 28Q (By General Counsel) What reason did you give JohnH Rutledge for discharging him9A (Stine) I told Mr Rutledge that there had been a review by other officers of the company on his application,on his back injury, which we didn't realize the full seriousness then, and that for the police record, which included afugitive charge, which we had just become aware of, andwhich he didn't have on his applicationQ Now this fugitive matter you are talking about, that'ssomething that happened back seven or eight years orlonger ago?A I believe that's correctQ And it was just coming to your attention in Februaryof 1967, is that correct9A That's correctQ And that's why you fired him9A That's why he was terminated, yes, sir 29Substantial evidence has been described herein of the eventsin the union campaign among these employees, as well as26 It was revealed for example that Respondent retained on apart time basis officers regularly employed on the Daytonpolice forceinfra27 Elsewhere Stine testified that Respondentkeptin its employquite a few peopleacquired with the purchase of a company whohad relatives among its existing employees As to anotherstated policyitwas notshown thatemployees thus acquired who had police recordswere terminated28 Earlier testimony29 Stine did not attempt to describe the nature of the fugitivecharge or to contradict Rutledge that it stemmed from a trafficviolationwhichwas cleared by his payment of a fine 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's animus and unlawful reactions thereto. From theproffered testimony of top management, it would seem thatthese occurrences relating to the Union were nonexistent.30 Inclear fact, it was solely by reason of the Union's claim inFebruary that PresidentBeermanpersonally involved himselfin depth with these drivers and helpers. On February 17, hecame to Apple Street to make a speech and engage in otherconduct designed to eradicate the union threat in the mannerpreviously shown. And immediately thereafter, Respondentundertook an intensive and unprecedented investigation ofthese employees with the objective of finding grounds foremployee terminations. The latter action supports SupervisorGraham's testimony in effect that Beerman gave instruction to"get rid of" some of these employees. Respondent thus set inmotion a discriminatory process for the consequences of whichitmust be deemed responsible, whether or not it actually knewthe union sentiments of the employee being discharged as aresult of the investigation 31 But Rutledge's union leadershipwas indeed known to Respondent, which rendered thisemployee especially vulnerableAs to hum, the factors of therelative rule, the police record, and the back ailment were fullyrevealed at hiring and long accepted by all active supervision.The dredging up in the investigation of a so-called fugitivecharge serves only to show the insubstantiality of Respon-dent's defensein its seizureupon this ancient and relativelyminor infraction. Finally, the point is developed by interman-agement conversation that the decisions of highly placedsubordinates favoring the employment of Rutledge weresuperseded or revoked by PresidentBeerman,and that thisoperated to imbue the discharge action with legitimacy. Theproposition, factually and legally, is without ment.32Upon all of the foregoing, I find that Rutledge wasdischarged for discriminatory reasons, in violation of Section8(a)(3).2.ColleyThe discharge of Colley, an Apple Street shuttle driver, wassimilarly effected on February 25 purportedly on orders fromBeerman based upon the personnel data supplied to himpursuant to the investigation,supra.In March 1966, he wasreferred to Respondent by an employment agency and hiredafter being interviewed by Supervisors Maxwell and Graham.His application disclosed that he had had "an arrest." InSeptember 1966, he and six other Apple Street employeeswere apprehended by the police. At the time, Respondent(includingVice President Stine) was aware of the circum-stances.Colley and Coleman were charged with carrying aconcealed weapon and, at the trial 6 to 10 weeks later, bothwere convicted of a misdemeanor and given suspended30 The observation is also noted that to an extraordinary degreeRespondent'sbrief has in lengthy detail misstated the evidence, forexample, in repeatedly citing as evidence testimony explicitly strickenfrom the record,and otherwise in specifying evidence which patentlydoes not exist Similar difficulty was encountered at the hearing atwhich counsel was frequently cautioned to control witnesses who wereinclined to state their conclusions and mental processes in response toquestions requiring specific facts.31 E g,Signal Oil andGas Company,160 NLRB 644, enfd. 390F 2d 338(C.A. 9)32 See,e g.,N. L R. B v. NeuhoffBros Packers, Inc,375 F.2d372, 376, on the applicable doctrine ofrespondeat superior.33 In rebuttal at the hearing,the General Counsel sought to establishsentences of 2 months. When informed of the results, hisimmediate supervisor, Maxwell, told Colley it was good thecharge was reduced from a felony to a misdemeanor, "becauseit could have meant" his job. The information was noted in thepersonnel files. Testimony at some length was developed byRespondent in support of the contention that Colley had a"record of drinking" while at work. A supervisor at the VanBuren store testified that "several times" he observed Colley ina "highly intoxicated" condition at the store with his truck.However, he never actually saw Colley drinking, and hereported only one incident to his superior at the store, in lateJanuary or early February. The latter, as he testified, personal-ly verified on this occasion that Colley had been drinking, andreported it to Supervisor Nicodemus at Apple Street. Noattempt was made to stop Colley from driving his truck awayfrom the Van Buren store, Nicodemus did not speak to Colleyconcerning the incident, and nothing was entered on hisrecord. In one other incident during the same time period,Nicodemus smelled alcohol on Colley's breath, referred thematter to Maxwell, and Colley was sent home for theremainder of the day Colley in his testimony denied that hehad been drinking on the job.Colley testified that, on February 25, in the presence ofNicodemus and Maxwell, Stine told him he was terminatedbecausehe had been arrested during the time of thisemployment and that this was against company policy. Colleyasked why they waitedsome6months after his arrest todischarge him Stine said-"because higher authorities of thecompany didn't have any knowledge of his arrest." Stinetestified he gave Colley two reasons. that he had been drinkingon the job, and that he had been convicted of carrying aconcealedweapon while he was an employee.Beermantestified that he saw "these applications" furnished him as aresult of the investigation, and he noticed that a "week or twobefore" Colley was convicted for carrying a concealed weaponand that the reports included "some arrests on drinking." Hewas willingto overlook the "various minor offenses" disclosedas to other employees, but he considered it "very poorjudgment used on Mr.Stine'sbehalf in the selection of"Rutledge and Colley, and he instructed that these two peoplebe released.It is to be assumed that, as of February 25, Beerman'sknowledge of Colley's reported drinking stemmed from oralinformation supplied by the supervision and not from existingentries on Colley's employment records. Also, significantly,Colemanwas not then discharged for the same knownmisdemeanor conviction in light of the asserted companypolicy regarding employees with police records. Concerningthe alleged strictness of the policy on police records, it issufficientinter alia,to refer to the hiring of John H. Rutledgeto show that exceptions and disparities existed.3 3by testimonythat a certain employee(Chambers) at the Apple Streetwarehouse had a record of felony convictions. Following discussionswith the Trial Examiner,the parties were instructed to submit bystipulation after the hearing certified copies of this employee's policerecord,for whichan exhibit was reserved.It appears that the GeneralCounsel,unable to arrive at a stipulation with Respondent,unilaterally(and contrary to instruction)sent to the Trial Examiner certain policematerial pertaining to this employee.Thereafter,Respondent stronglyobjected and for its part submitted to the Trial Examiner affidavits andletters to refute the implication of the General Counsel's submission. Allthese posthearing documents are placed in a rejectedexhibit file TheTrial Examiner has entirely disregarded these submissions and deems itunnecessary to pursue the matter further. ELDER-BEERMAN STORES CORP.573The applicable considerations as to Colley have beendefinitively set forth in the discussions above relating toRutledge.My findings, are, similarly, that the factors ofColley's conviction, drinking, and prior police record werecondoned or waived and were not the true motivation for hisdischarge. Colley signed a union authorization card the dayafter he was first solicited by Rutledge. For the reasons shown,it is not crucial that Respondent's actual knowledge of hisunion activities be demonstrated. Respondent failed to sustainthe burden of disentangling the consequences as to Colley ofthe discriminatory course of investigation which it adopted.However, it fairly appears from the evidence of Respondent'sanimus and purpose of covertly engaging in surveillance that itwas intent upon learning the identity of the prounionemployees. In all the circumstances, the inference is warrantedthat Respondent at least suspected Colley's sympathy with theUnion. I conclude that Colley's discharge violated Section8(a)(3).3.Group dischargeSupervisor Graham and five Apple Street drivers and helperswere discharged for the same reason given by Respondent,which it characterized at the hearing as a "slowdown."Numerous witnesses testified on both sides of the issue, withthe factual question presented as to whether, on the morningof April 25, the dischargees were performing their work withno serious departure from the norm, or were singly orconcertedly engaged in a form of misconduct significantlydisruptive of their duties and of company discipline.The general background has been described relating to theorganizational efforts of the delivery employees, including thefactor that the representation petition was administrativelydismissed on April 13. The testimony 34 was uncontradictedthat, since the Union's telegram on February 3, Vice PresidentStine came around everyday at the Apple Street warehouse,although his appearances theretofore were "rare" or onceevery 2 or 3 months. Several supervisors stated in a jointaffidavit. 31 "It has been clear that during the two-weekperiod prior to April 25 that these men had built up a greatdeal of animosity and hostility toward the company and itsmanagement officials. These employees never directly statedthe nature of their grievances to the company." On Sunday,April 23 '36 the yearly party was held at which annual bonuseswere awarded by Respondent At the hearing, Respondent'scounsel specifically stated3 7 that Respondent was relying, asbasis for the discharges, upon knowledge it obtained that aconcerted plan was formed at the bonus party that the driverswould engage in a slowdown-naming Coleman, Bledsoe,Pollard,Graham,Lockett,3 8and Cameron; i.e., all thesubsequent dischargees. On cross-examination, the questionwas then permitted to be put to Coleman, who deniedknowledge of such a concerted plan.3 9 No evidence wasactually produced to support this firmly advanced position ofRespondent or to show the source of such information.40Implied as a reason for the alleged plan for a slowdown wasdissatisfaction with the bonuses received.41Starting time for the drivers and helpers was 8 a.m.42 Theyhad no fixed time schedule in preparing their trucks fordeparture. Their regular procedure was to route their deliveriesfrom sales tickets, (sort them stop by stop according to street),write up the mamfest, load their trucks, service the trucks at anearby gas station, and depart. The time each truck left fromand returned to the warehouse varied with the number ofdeliveries and other factors. As earlier indicated, on theirreturn they were at times sent out again with "specials" andwere unable to complete their daily work until long after 5p.m. Tuesday was usually "the heaviest day" in deliveries to bemade. There were no rules which restricted them from talking,moving about, or fraternizing. In addition, for example, theytook time during the morning for a break, or for refreshmentwhen a concession truck stopped nearby.On Tuesday, April 25, the delivery employees first reportedback to work following the bonus party. That morning therewere 10 drivers and 4 helpers, most of whom arrived beforestarting time. 4 3At a very early hour, management was wellrepresented on the scene 44Warehouse Supervisor Nicodemus testified that, about 8:00on April 25, he was in the delivery area and found Coleman,Rutledge (sic),45Lockett, Pollard all gathered in a group atone of the writing tables. "They were milling around andtalking," first in loud and then in subdued tones for "perhaps ahalf hour." Up until 8:00, and right after, the "drivers werecollecting and the mannerism was in a strained atmosphere."Probablyabout8:00,Superintendent Hank told hum not tosay anything to anyone, that he, Hank, "would handle thesituation." Vice President Stine testified he was at a meeting atone of the stores 4-5 miles from the warehouse, when hereceived a telephone callbetween 8:15 and 8:30 fromNicodemus,46who said "that the men were engaged in aslowdown, they had a hostile and belligerent attitude, that hecouldn't control them." He told Nicodemus he would getdown there as quickly as he could. Stine made no mention of acall from Hank. The latter testimonywas givenon GeneralCounsel's examination of Stine under rule 43(b). 47 Later,when called by Respondent in presenting its defense, Stinealtered his testimony. Nicodemus merely said "things wereuneasy" and was just told by Stine to keep him informed. Butabout 8.30, Hank called and said,-"We have got realtrouble.... They are not doing their jobs. There is a slowdown34 Graham and Lockett35 The joint affidavit(not offered in evidence)was given to a Boardagent by Stine,Hank, and Nicodemus.The quoted statement wasaffirmed in the testimony of Nicodemus36 On April 24, the drivers and helpers were off, althoughSupervisor Graham, among others, reported to work.37 Upon questions of the Trial Examiner.38 Lockett did not attend the bonus party.39 Supervisor Graham was similarly questioned and he denied thathe told Superintendent Hank after the bonus party "that trouble mightoccur." Hank was not asked to testify on this matter.40 Respondent also alleged,but*did not establish,e.g., that at thebonus party,Bledsoe, in a loud voice, "made a lot of inflammatoryremarks which seemed to tie in-."41 Bledsoe and Lockett each received a net bonus of $209, andColeman $110, all three were employed less than 2 years.Graham'sbonus in 1967 was $520,as compared with$650 in 1966.42 Hereinafter,where convenient the morning hours will be shownwithout using the"a.m.", designation.43 Bledsoe at 7:30-7 40, Cameron and Pollard at 7.50, andColeman at 8 00.44 E.G,Nicodemus about 7:15; Hank 7:30, Maxwell at 7 45 Stinesaid he arrived about 8:50 (in conflict as describedinfra).45 Discharged February 25,supra.46 Nicodemus gave no testimony of such phone call.47 U S.District Court Rulesof CivilProcedure 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDin progress." Hank also indicated that Kelley reported beingtold by Bledsoe that he was not to take his truck out that day,and that Bledsoe would stop him. Stine told Hank not to doanything until he got there.48 He left at 8:30 and came to thewarehouse about 8:50. After speaking to Stine, Hank instruc-ted other supervision at the warehouse, e.g., Maxwell (but notGraham),-to say nothing to any of the men, "to just observewhat was going on."Continuing Nicodemus' testimony,49 he described the usualprocedures which the drivers follow in the morning. At thetables, they sort their sales tickets for routing (half hour),write up the manifest (15-20 minutes), and load their trucks(1h to lth hours). On April 25, when they went to load, their"movements were not nearly so fast as they ordinarily wouldwork." Asked to be specific as to what was actually said, heresponded, "....itwasmore what they didn't say. Thesemen ... had been very willing to talk to me at all times, andthismorning there was a lack of talking with me." Their "facesand their actions" were unusual. He said Graham came in at8:30, his regular reporting time,50 and immediately joined"this group." Nicodemus observed over a period of 2-2'hhours that Graham was not trying to get the men to loadtrucks and to carry out his other functions. But he saidnothing to Graham about his work performance because hewas instructed not to do so by Hank. Bledsoe was "the centerof this group," and was "slow in his work " He does not recallwhat Lockett said but, in general, he was talking "loud andbelligerent" to the other drivers. Pollard was "with thegroup"-which is "about the most" he could say in his case. At9,he asked Coleman and Woods to accompany him in hispersonal car to pick up their trucks, which had been repairedat Fleming & Raney, a GMC dealer.5 i Coleman drove his truckback to the warehouse "at a slow pace,"52 and he was "slowin loading." Cameron was "very slowly routing his packages."Woods left the warehouse at 9.30; Kelley at 10; Lockett andCameron at 10:30; Coleman around 11, and Bledsoe about11:30, the last.It is particularly significant to view the testimony of theemployeewitnessescalled by Respondent. Donald Blakely, adriver,pointedly questioned on direct, said he heard nostatements at the bonus party as to what might happen thefollowing Tuesday. At 8 on April 25, Bledsoe told him, "Well,we have sent for Beerman." At first he was busy getting hisroute. Later he glanced around and saw some of the fellowsstanding around "a little bit." Walter House, a helperassignedthat day for the first time to work on Coleman's truck,testified thatit seemedto him there was a little meeting at thedesk by Bledsoe, Coleman, Lockett and Pollard between 7.3048 Hank's version contained no reference to Bledsoeand Kelley, butadded that he had toldStine then he "wantedto take someaction "49 Nicodemus has his office in the warehouse building.He testifiedhe is normally in and outof the deliveryarea checkingon orders, whichconsumes a totalof about 35percentof his time On April 25, heprobably spent "a little more."His supervision of the drivers consists of"a general walk through"between 8 and 8.30On this day, he didnothing other than his normal routine duties,he did not stand andwatch,except maybe "five minutes, or so "50 Graham testified,and was wellcorroborated, that he arrived at 8,earlier than usual,because he had returns to write upwhich he couldnot dothe previousSaturday when he hadto drive a truck.5 r Nicodemusapparentlysaid nothing to Coleman enroute concern-ing the morning activityof thedrivers.52 Woods testifiedthey weregone 15 or 20 minutes,-a seeminglyconservative estimate in view of all time factors reasonably considered.53 Coleman was terminated upon his return from deliverieson April25. House also sought to imply that,while on the route, Coleman wasand 8:15, although he himself was continually doing his work,and not standing and watching. He has seen employeesstanding around and talking before April 25, and has done sohimself. He heard Bledsoe, Coleman and Lockett say they weredissatisfied with their bonus.Q. (Respondent's counsel) Did you hear anything abouta boycott, or anything like that?A. No, but I did hear it later on, they had thisintent.... about a day later [April 261 5 3Paul Woods, a driver, arrived at 7 20. He said, "We were all justgathering around .... which we normally do every morning,talking and working at the same time." Coleman and Pollardtold him,-"Before any trucks go out we want to see Mr.Beerman ... 54about work conditions and the way the bonuswas distributed, stuff in general that a lot of them thoughtthey were getting a raw deal on." While Woods was there about45 minutes all together, he saw Bledsoe engaged in loading histruck. John F. Jackson, a porter, had not been employed verylong and did not know the names of the drivers. Between 8and 8:30, he came through the delivery area and saw morethan six of the men standing where they always gather everymormng to write up the manifests. He heard Graham andothers say they were dissatisfied with their bonus. RichardKelley came in at 7:30 and started to work. Bledsoe came overand told him-"there was not any trucks going out that day."He asked what was going to stop them, and Bledsoe said, "weare." Bledsoe, Pollard, Coleman, and Cameron went over tothe table and started talkmg-"for about an hour." He wasworking inside his truck, and not watching them. As he left thetruck, he could see they just stood around doing nothing.About 8 or 8:15, they keywas missingfrom his truck parkedoutside.He spoke to Hank about it55 and they searched forthe key It was found in the truck 20 minutes later. Hedeparted at 10.30 and did not see Stine at all.Hank testified,56inter alia,that between 8 and 8.10, hesaw Coleman, Bledsoe, Cameron and Pollard gathered aroundthe center table. He spoke to the men by name, e.g., "Goodmormng, Mr. Coleman," and received no response-which is"unusual for this group of men." About 8:30, he noticed thatGraham went to the table and joined the conversation. Kelleytold him that Bledsoe said the trucks were not going out thatmormng and that the key to his truck was missing. Lockettand Cameron had left the center table, but Bledsoe, Pollardand Coleman were still standing there, hands in their pockets.There was a lot of calling back and forth between Lockett andthese men. Some loud language and laughter were going on andhe heard a vulgar term used. As notedsupra,he called Stinebetween 8.30 and 8:45, and Stine arrived thereafter. On twonot trying to make his deliveries. For example, House repeatedly statedthat they returned to the warehouse,between 6 30 and 7 p in., withhalf of their deliveries,whereas Coleman testified they returned at 4 30p.m.with just 4 of more than 20 deliveries.And he heard Colemansuggest that they park the truck on Third Street and not bring it back,but he thought that was "just talk " Respondent specifically relies onsuch factors in the discharge,although it could not have obtained thisinformation until after Coleman's discharge Particularly in this line oftestimony, House was unconvincing and is not credited, It is noted,inter alia,that he refused to sign a statement he gave to a Board agentand then testified he gave no affidavit to Respondent,-following whichRespondent stipulated it obtained an affidavit from House.54 He was specific that Coleman did not say-"we are not going tolet any trucks out."55 His immediate supervisor,Graham,was not consulted regardingthe missing key.56 He stated that he generally spends 15 percent of his time in thedelivery department at Apple Street. ELDER-BEERMAN STORES CORP.575or three occasions, he observed Cameron in his area, with hishands in his pockets He was with Stine when Cameronapproached and asked why they were watching him. Stine toldCameron "that he wasn't doing his job, and he should get thattruck loaded, that he had spoken to hum the previous weekabout this .... if he wasn't happy with the job he should hitthe clock." Drivers can leave as late as 12 or 1 and return (aslate as) 7 or 8 at night. The employees in question did performtheir work during the morning of April 25.Stine testified he arrived about 8.50. Bledsoe, Pollard andColeman were between their trucks and not loading. Cameronand Lockett were standing with hands in pockets not doingtheir jobs. He heard loud and boisterous talking and laughingby the five men, but did not know what they were saying.Graham was not friendly, he did not respond when Stine said"hello." He then discussed the situation with Hank, who saidthemen "were out of control" and wanted to fire themimmediately. Stine disagreed "at this time" and stated he "feltfor the security and safety of the building and for the peoplein it." Questioned on cross in what way the conduct "wascreating some sort of disturbance," Stine explained.Itwasn't one thing, it was many things. It was a wholeroom full of goings on, in this morning. It wasn't the joking,or it wasn't the talking, or it wasn't the roaming throughthe department, it wasn't the boisterous talk alone, it waseverything. It was a lot of little inconsequential things.He was concerned about safety.5 7 About 11:40, after the lasttruck had left, he telephoned Beerman, told him what hadtaken place and recommended firing.Beermandid not ask thenames of the men, but said if Stine felt this was the onlysolution, "then for the safety of the other people in thebuilding," they should be terminated as they came back fromtheir routes.58 Stine immediately called "a contact" at theDayton police station and requested that they send a repre-sentative when he began terminating these men. On examina-tion by the Trial Examiner, he changed his testimony toindicate that he actually called Detective Hatton, privatelyemployed by Respondent when he is off duty from theDayton police force. Another off-duty police officer (Messer)working part time for Respondent came out to the Company.He, Stine, made the decision to discharge in this instance.Before doing so, he conducted no independent investigationand did not attempt to ask any of the dischargees what theywere doing on April 25, the reason for their alleged misbehav-ior,or"anything of that kind." He testified that "thehappenings of the morning of the 25th were the reasons forthedischarge."59While Stine admitted that reasons fordischarge and other vital information are entered in thepersonnel. file of each employee, these were not produced byRespondent.6 ° In the 3-month period preceding April 25, hehad spoken to only "one man here" concerning the Union'sattempt "to get in."Each of the dischargees had a separate terminal interviewwith Stine, and various other persons present.6 i The first wasSupervisor Graham about 2.30 p.m.; Cameron, Lockett andColeman as each returned to the warehouse on April 25;Bledsoe and Pollard in the morning of April 26.Graham and the employees were told the same reason fordischarge quoted by Stine in his testimony under Rule 43(b):"Because of what happened this morning, and evidently youare unhappy with the company, so the company is evidentlyunhappy with you, and you are terminated." This version isaccepted as consistent with those individually given by thedischargees, although Stine altered his testimony when latercalled by Respondent 62 Lockett, for example, testified thathe responded "`How can a man averaging 130 to 150 stops,packages a day, be wasting time?' Plus I had had an old beat-uptruck that wouldn't go over 20 miles an hour."Respondent was permitted to cross-examine each of thedischargees concerning his behavior in the morning of April25.6 3 All in various forms denied specific questions that theystood around in small groups joking and laughing, that theyworked slower than usual or were not doing their normal workthat day.Bledsoetestified that, about 8 when he began hisdaily procedures, he saw "some of the big wheels around,"naming Stine,Hank, Nicodemus, and Graham About 11.45 hewas summoned back from the gas station by Haiik to put adinette set on his truck. He said his truck was "full enough"and could not take any more. Nicodemus showed him how toload it, and it was done. However, in a half hour, he broughtthe dinette set back as refused by the customer, who said theinstructions were to deliver it a week later. He and his helper,Pollard,made all of their 35 to 40 stops, including pickups.Colemanwas a shuttle driver but was put on furniture deliverythat day with House assigned as his helper. As Coleman wasinexperienced on this job, Supervisor Graham had to instructhim and prepare his routing from the sales slips. After he wasloaded up at 11, he had to wait at the service station becausethere were four trucks ahead of his to get to the gas pump.When Bledsoe was called back to the warehouse, he went alongto offer help. Stine told him that Bledsc2's truck was not hisbusiness and ordered him back to his own truck. Of more than20 deliveries of furniture, he brought back only four becausehe did not know where the streets were. He saw Stine at thewarehouse at 8.01.Camerontestified that the whole time hewas loading his truck Stine was standing "right in the middle"watching him. He asked Stine if he was doing somethingwrong, and Stine said, "no." He made all of his deliveries that57 However,he did not call the police then or at any time, didnothingto follow up the truckson the routesand, when theyreturned,did not check on the condition of the trucks, the merchandise, or thedrivers and helpers.58 Beerman testified that Stine called sometime between 9 50 and10.30, and told him in effect that there was "almost an linisurrectionor a revolution,over at the warehouse . . a sitdown strike or some sortof rebellion"He instructed Stine to getthe people involved off thepayroll59 At the hearingRespondentpurportedlyrelied on many addition-al incidents attributed to particular dischargees,as treatedinfra60 Testimony on eventsof April 25 byRespondent's witnessesWalter Houckand ScottMaxwellhave not been set forth Houck, incharge ofbedding in the warehouse,added nothing in Respondent'sfavor I donot creditMaxwell,whose regular functions lay outside thedeliverydepartment,-asIfindhewas prone to overstatement,characterization,and assumption of detailedknowledge which I do notbelieve he had61 Differentcombinations of Hank, Nicodemus,and Maxwell, plus aman unknownto the employees called "Meeker" (or probablyMesser).Stine added a "Mr. Haines" (unidentified) at Coleman's interview.62 Here hetestified that he used the same language witheach of themen-"that due to the belligerence and hostile attitude of this morning,and due to the insubordinationand the lack of respect for thewarehouse supervisors,that he evidentlywas too unhappy to work forour companyand we are justas unhappywith him. . ."While the issueofwhat Respondentchose to tell these men is not of criticalimportance,Ido not credit the similar additionsrelated by Hank,testifying after Stine.The othersupervisors nor "Meeker"or "Messer"were questioned63 Althoughthe questionswere beyondthe scopeof the GeneralCounsel's direct examination 576DECISIONSOF NATIONALLABOR RELATIONS BOARDday. He denied that at this termination interview Stine referredto his behavior on April 25 or to Stine's disappointment withhiswork "during the previous week.' 164Pollardtestified heworked no "differently this day than any other day." Hedenied that he and Bledsoe told Woods "that no trucks weregoing out that morning" (but he was not asked what he did tellWoods), and that he heard conversations between the driversthat morning "in which they stated they were angry and upsetabout their bonus."Locketttestified that he had not loadedthe packages for Englewood, and Hank called him back fromthe service station to put them on his truck. He explained toNicodemus he had 140 packages already, and in order to dropthem off in 8 hours-"why you'd got to be humping," i.e.,moving very rapidly, "and he had an old raggedy truck that isno good, and breaks." He did load and deliver these addedpackages.Graham testified that when he arrived at 8:00 Stine andHank were there. Thereafter, he saw them "just standing andwatching." They did not say a word to him, nor to the otheremployees so far as he observed. The men were performing asusual,-"just like it always was." The drivers "always holler,... `where is what street?' and this and that information." Hisfunction was to get the men off on time, but "there wasn'tnever any time stipulation." After routing out Coleman, hewas writing up the returns and was busy throughout themorning.Kelley,who had an out-of-town furniture route,departed earlier thanusual.Stine and Hank helped turn load 65and kept saying, "let's get Kelley out of here." Hankapproached him about folding pads which were lying in acorner. Hank told him-"Get Bledsoe to fold them." Bledsoewas runninginto trouble preparing his route. He had to keeprunning upstairs to get furniture orders that should have beenready in the deliveryarea.Graham advised Bledsoe, "Goahead, I'll fold them myself." Hank later "jumped" Graham-"I told you to tell that driver to fold them." Graham said,"Mr. Hank, he was running late." Hank replied, "I don't carehow late. If he don't get back until 10 00 o'clock I want himto fold the pads."ConclusionsAs to Coleman, Pollard,Bledsoe,Cameron and Lockett, thebroad issues appropriatelyraisedarewhether they weredischarged for conduct which constitutes protected concertedactivity under Section 8(a)(1),66 or to discourage their unionmembership in violation of Section 8(a)(3). As to either theoryof violation,itisinitially to be determined whether thegrounds advanced by Respondent for the group dischargerelating to the events of April 25 are substantially supported inthe evidence. As shown, considerable testimony by numerouswitnesseswas adduced on bothsides, giving riseto obviousquestions of credibility. In resolving these questions, I haveconsidered,inter altathe demeanor of the witnesses; theircandor or lack thereof; their apparent interest or prejudice, theextent of contradiction or corroboration; leading questions ofcounsel; and the character, consistency, and inherent probabili-ty of the testimony. Concerning the pertinent events, therecord does not present a conflict between the entire line ofwitnesses of General Counsel as opposed to that of Respon-dent.Here employee witnesses who were called by Respon-dent, as well as Supervisor Nicodemus in significant part,effectively substantiate the factual account given by theseparate dischargees-which in light of the whole record I amdisposed to credit. Collaterally, I have observed that a vein ofdissimulation runs through much of Stine's testimony in thecase.And as to Beerman, for example, it seems inordinatelystrange that he ostensibly remained in the background anddesired no details from Stine regarding the reported "insurrec-tion" on April 25, as contrasted with his intimate personalinvolvement in the discharge of Rutledge and Colley.In my opinion, there is no believable evidence which wouldremotely justify, upon ordinary standards, a basis for fear inRespondent that the conduct of any of the dischargees posed athreat to safety of person or property.67 Indeed, the conversewould appear. Despite the early determination and instructionof Stine merely to observe and refrain from speaking to thesesupposedly volatilemiscreants, the top supervisors did nothesitate to hover over these individuals, to bring them backfrom the service station, to create or enlarge upon incidents,and to seek out grounds for criticism of their routine functionswith norealconsiderationof the merits Notwithstandingthese handicaps, the dischargees did perform their day's workas reasonably to be expected and in conformity with theircustoms in the past. There was no slowdown or othercognizable misconduct in actuality.It can hardly be disputed from Respondent's own testi-mony that a decision to discharge had been reached in themind of management virtually at, or shortly beyond, thestartingtime for work of these individuals. Effectuation of thedecision was only delayed, as I find, so that Respondent couldbuild up more plausible appearing pretexts for the action.Respondent's asserted reliance, at the hearing and in its brief,upon a multiplicity of clearly fictitious grounds for thedischarges discloses rather a lack of sincerity in its defenses,and additionallysupplies anelement in support of GeneralCounsel'sprima facieshowing of unlawful motivation.Fromadmissionsof Respondent and from all the evidence,it isfairly apparent that Respondent was alerted to avert ademonstration of concerted action by employees in thedelivery department prior to starting time on April 25. It is alsoplain that from the moment of their arrival at work on April25, Coleman, Pollard,Bledsoe,Cameron and Lockett,as wellas Graham, were singled out for surveillance on the job by theposted supervisors.68These were in fact all the identifiedindividuals as to whom Respondent stated that it obtainedinformation that they had formed a concerted plan at thebonus party on April 23 to engagein a slowdown.Indeed,evidence of general identification of these individuals extendsconsiderably prior to the bonusparty.In the joint affidavit,supra,Respondent itself concedes that in the 2-week periodbefore the bonus party, "these men had built up a great deal ofanimosity and hostility toward the company." The sameemployees were at the union hall in early February, had theresigned newunion authorization cards, and paid the union dues64 Respondent'scounsel asserted that in the termination interviewStinementioned certain incidents of the previous week involvingCameron However, when called,Stine did not so testify.65 Denied by Stine and Hank.66 Section 7, in part,accords employees the right"to engagein . . concerted activities for the purpose of collective bargaining orothermutual aid or protection,"and Section 8(a)(i) prohibitsemployers from interfering, restraining,or coercing employees "in theexercise of the rights guaranteed in section 7."67 It is noted that Respondent's private police were summoned tobe present, after the events, at the discharge interviews.68 See, e g,N.L.R B v Yale Mfg. Co,356 F.2d 69, 74 (C.A 1),enfg 150 NLRB 1102. ELDER-BEERMAN STORESCORP.577of $17 each. Findings have already been detailed as toRespondent's actions to establish a system of surveillance, itsanimus and coercive conduct respecting the Union,and itsdiscriminatory discharge of the union leader,Rutledge, and ofColley. In addition,Iattribute relevant significance to Beer-man's remark to Stine andHank on February 17 that "therewere too many black boys down here, to get rid of them."Respondent's argument is without substance that the unioncampaign was over and that it could therefore have had nodiscriminatorymotive for discharging these employees. Asearlier noted,the representation petition had been administra-tively dismissed on April 13 for failure of a showing of interestbased on a larger unit than originally sought by the Union. Itdoes not follow that such dismissal would abruptly halt theunion campaign or cause the employees to abandon theiradherence to the Union or desire for representation.Indeed, itcould well operate to the contrary. Respondent knew thatseriously felt grievances continued to exist,-despite Beerman'spromise on February 17, his instruction to employees to refusework after 5 p.m., and his broad invitation that the employeescome directly to him with their grievances. Ironically, Respon-dent precipitately decided upon the discharge action on (orbefore)April 25 without even attempting to discuss withemployees the nature of their complaints.Furthermore,unfairlabor practice charges were pending since February 27, and aninitial complaint herein formally issued against Respondent onApril 24. At least in the period following dismissal of thepetition, and at the bonus party on April 23, it is reasonablyinferrablethatRespondent became acutely aware or believedthere was a resurgence of activity or renewal of the unioneffort by employees in the delivery department, and that thesame individuals were involved as had earlier supported theUnion.All the circumstances are substantially present towarrant a finding that Respondent decided to seize upon anopportunity on April 25 to administer a coup de grace to thecontinuing threat of union representation among these driversand helpers.More especially in the full context shown, the factthat all of these employees discharged were subscribed unionproponents creates a strong inference of unlawful discrimina-t1on.69Respondent failed to demonstrate legitimate andsubstantial justification for the discharge.70 Accordingly, uponthe entire record,itismy conclusion that Respondentterminated Coleman, Pollard, Bledsoe, Cameron andLockettto discourage union membership and activity in violation ofSection 8(a)(3).71In relation to the "happenings" of April25, the essentialfacts described above apply as well to Graham. Respondenthad continued for some time to take the formal position thatGraham was not a supervisor. In the complaint issued on July28, General Counsel included Graham as an employee in thegroup discharge on April 25 and 26. However, as alreadyshown,Respondent stipulated Graham's supervisory statusduring the course of the hearing.General Counsel's theory astoGraham was altered at this point,although it was stillmaterially within the framework of the complaint.During thepertinent periodof thedischarge action, Graham was nottaken into the confidence and councils of Respondent onmatters which would normally concern him as the immediatesupervisor of the employees involved in the purported acts ofmisconduct.Respondent had earlier knowledge of his lack ofcooperation in its unlawful attempts to underrmne the unioncampaign. Particularly, he had failed to carry out repeatedinstructions to engage in surveillance and obtain the names ofunion adherents during the campaign,and so incurred thedispleasure of Respondent.There are ample grounds to findthat Respondent was aware or strongly suspected the fact ofGraham's sympathy with the organizing aspirations of theemployees. For a time preceding and on April 25, Respondenttreated Graham in the same manner as it did the selectedproumon employees and finally grouped him for dischargetogether with these employees. The true reason for Graham'sdischarge was his sympathetic attitude toward the Union, andas I find,in substantial part for his refusal to participate asinstructed inRespondent'sunlawful antiumon course ofconduct. Especially in view of Respondent'sknown unionanimus and prior acts of coercion,it is reasonable to infer thatthe real grounds for Graham's discharge were fully registeredupon the employees.Itwas thus demonstrated to them theextrememeasureswhich Respondent would undertake tothwart their self-organizational rights.Notwithstanding hissupervisory status, it is found,inaccordance with settledprecedent,thatGraham's discharge violated the rights ofemployees under Section 8(a)(1).72As an additional or alternative ground,Ifind that thedischarge of Coleman,Pollard,Bledsoe, Cameron and Lockettindependently violated Section 8(a)(1). It was peculiarlyself-serving for Respondent to characterize as a slowdown theemployee activity which it anticipated upon the asserted butunproven information it obtained from the bonus party onApril 23.In fact there was no concerted plan, threat, oreffectuation of an organized slowdown, nor any disruption ofproduction or disturbance. The evidence does show, however,that before and about starting time of 8 a.m., on April 25,there were signs of an incipient effort by certain employees toengage in some kind of concerted protest to Respondentconcerningtheirgrievances.Respondent's employee witness,Woods, gave a credible summary of the contemplated activitybefore 8 a.m.-while "we were all just gathering around." Hewas then told by Coleman and Pollard that, before any trucksgo out, the employees wanted to see Beerman about workconditions,the bonuses,and "stuff in general that a lot ofthemthought theywere getting a raw deal on." These wereunsophisticated employees,unassisted at this time by experi-enced advice. Their effort never reached the stage of an overtstoppage of any kind. It was abandoned at the outset quiteprobably because of Respondent's presence and preparednessin force.I cannot find that Respondent was realistically expecting anorganized slowdown-which is a form of misconduct wellknown in the cases to justify discharge.73 Consistent with theevidence,itisfarmore plausible, and concluded, thatRespondent was anticipating some attempt at a strike or69 E g.,N L R B v Cameo Incorporated,340 F 2d 803 (C A 5),ErtelManufacturing Corp,147 NLRB 312, enfd 352 F 2d 916 (C.A.7)70 N L R B.v Great Dane Trailers, Inc,338 U.S. 26.71 SeeO'Keeffe Electric Co.,158 NLRB 434, 438, enfd.391 F.2d589 (C A. 9, 1968),State Electric Company,157 NLRB 504, 513,Arnoldware,Inc,129 NLRB 228, 229.72 E.g.,NLRB v Talladega Cotton Factory,Inc,213 F 2d 208(C A5), General Engineering,Inc,131 NLRB 648, 650.73 E g,N L R B. v Blades Mfg Corp,344 F 2d 998, 1004 (C.A 8),General Electric Company,155 NLRB 208, 221,Elk LumberCompany,91 NLRB 333, 337 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted protest, and that it determined to abort any suchmovement and to get rid of selected individuals as theperpetrators.By its nature such contemplated activity byemployees is manifestly within the protection of Section 7.The discharge of employees for the reasons based upon thebelief, even if erroneous, that they were planning or engagingin a protected concerted activity violates Section 8(a)(1).74Furthermore, as a fundamental matter, the discussions amongthese employees of their grievances and their consideration ofameans of protest on and before April 25 constitutedprotected concerted activity.75 Indeed, the protection wouldclearly extend even to the discussion of plans to engage in aconcerted slowdown, short of a real threat or actual consum-mation thereof, and so long as it remained in the area ofspeech and conversation.76"Union [or concerted] activity often engenders strongemotions and gives rise to active rumors. A protected activityacquires a precarious state if innocent employees can bedischarged while engaging in it, even though [as I do not findhere] the employer acts in good faith. 1177IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate andsubstantial relation to trade, traffic, and to commerce amongthe several States and tend to lead to labor disputes, burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. In my opinion, a broad ceaseand desist order is warranted, particularly, by reason of thediscriminatory discharges.? 8Ithas been found that Respondent unlawfully dischargedJohnA Rutledge, Revosie L. Colley, Coleman, Pollard,Bledsoe, Cameron, Lockett, and Graham. It will therefore berecommended that Respondent offer to these individualsimmediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniorityor other rights and privileges, and to make them whole for anyloss of earnings suffered by reason of their unlawful ternuna-tion, by payment to them of a sum of money equal to thatwhich they normally would have earned from the date of theirdischarge to the date of Respondent's offer of reinstatement,less net earnings during such period, with backpay computedon a quarterly basis in the manner established by the Board inF W. Woolworth Company,90 NLRB 289. Backpay shallcarry interest at the rate of 6 percent per annum, as set forthinIsisPlumbing & Heating Co.,138 NLRB 716. Further, itwillbe recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records, socialsecurity payment records, timecards, personnel records andreports, and all other records necessary and useful to deter-mine the amounts of backpay due and the rights of reinstate-ment under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entirerecord in the cases, I make the following-CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.By discriminatorily discharging James E. Coleman,CharlesPollard,MillardBledsoe,George Cameron, andRoosevelt Lockett, thereby discouraging membership in theUnion, Respondent engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By discharging the above-named employees for engaginginprotected concerted activities, and by terminating theemployment of Charles Graham, a supervisor, Respondent hasindependently interferedwith, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 ofthe Act, and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.By the foregoing, and by other acts and conductinterfering with, restraining and coercing employees, Respon-dent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the cases, itisrecommended that Respondent, Elder-Beerman StoresCorp ,Dayton,Ohio, its officers, agents, successors andassigns, shall1Cease and desist from.(a)Discouraging membership in International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union #957, or in any other labor organiza-tion,by discharging employees, or in any other mannerdiscnmrnating in regard to here or tenure of employment orany term or condition of employment(b)Discharging or otherwise disciplining employees forengaging in concerted activities protected in Section 7 of theAct.74 Burnupand Sims, Inc.,379 U S. 21, Cusanod/b/a AmericanShuffleboard Co v NLRB.,190 F 2d 677 (C A.1),N L R.B v. SeaLand Service, Inc.,356 F.2d 953 (C A1), enfd.146 NLRB 93175 IndianaGear Works, aDivisionof the Buehler Corporation,156NLRB 397, 400-401,Quaker Alloy Casting Company,135 NLRB 805,Gibbs Corporation,124 NLRB 1320.76 "The Actwas designed primarily to guarantee employees theright to organize and to engage in joint action calculatedto further theirmutual interests, and it would be inconsistentwith this purpose toconstrue section 7in such a wayas to exclude from its protectionspeech supporting such joint action."SignalOil Co v. N L R.B,390F 2d 338 (C.A. 9).77 N L R B v.Burnup andSims, Inc.,379 U.S. 21, 23.78 N L R B v. ExpressPublishingCo,312 U.S. 426,N L. R B v.EntwistleMfg Co,120 F 2d 532 (C.A 4) ELDER-BEERMAN STORES CORP.(c)Discharging or otherwise disciplining any supervisorbecause he has failed or refused to interfere with, restrain, orcoerce employees in the exercise of their rights guaranteed inSection 7.(d) Coercively interrogating employees concerning unionactivities or sentiments, promisingor grantingthem benefits todiscouragetheir union membership or support, requesting orinstructing employees to engagein surveillanceor to act asinformers regarding the union activities of other employees,bargainingdirectly or individually with employees in the faceof a questionconcerningrepresentation; or instructing anysupervisorto engagein surveillance or other conduct constitut-ing coercion under Section 7.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized bySection 8(a)(3) of the Act.2.Take the following affirmative action designed to effec-tuate the policies of the Act.(a)Offer John A. Rutledge, Revosie L. Colley, James E.Coleman, Charles Pollard, Millard Bledsoe, George Cameron,Roosevelt Lockett, and Charles Graham immediate and fullreinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earnings,as set forth in "The Remedy" section of the Trial Examiner'sDecision(b)Notify the above-named individuals if presently servingin the Armed Forces of the United States of their right to fullreinstatement upon application, in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the ArmedForces.(c)Preserve and make available to the Board or its agentsallpayroll and other records, as set forth in "The Remedy"section of the Trial Examiner's Decision.(d) Post at its Apple Street warehouse in Dayton, Ohio,copies of the notice attached hereto as "Appendix."79 Copiesof said notice, on forms provided by the Regional Director forRegion 9, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof, in conspicuousplaces, and be maintained for a period of 60 consecutive days.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify theRegionalDirector for Region 9, in writing,within 20 days from the date of this Trial Examiner's Decisionand Recommended Order, what steps Respondent has taken to0comply herewith.79 In the event that thisRecommendedOrder be adopted by theBoard,the words "a Decisionand Order"shall be substituted for thewords "theRecommendedOrder of aTrial Examiner" in the notice Inthe further event thatthe Board'sOrderbe enforcedby a decree of aUnited StatesCourt of Appeals,the words"a Decree ofthe UnitedStates Court of Appeals Enforcingan Order"shallbe substituted for thewords "a Decisionand Order "80 In the eventthatthisRecommendedOrder be adopted by theBoard,this provision shall be modifiedto read "Notifysaid RegionalDirector,inwriting,within 10days fromthe date ofthis Order, whatsteps the Respondent has takento complyherewith "579APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, wehereby notify our employees that.WE WILL NOT discharge or otherwise discriminateagainst employees in order to discourage membership orsupport for International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Local Union# 957, or any other labor organization.WE WILL NOT discharge or otherwise punish any em-ployees for talking or acting together for the purpose ofcollective bargairng or other mutual aid or protection.WE WILL NOT discharge or otherwise punish any super-visor because he has failed or refused to spy on your unionactivities or engage in other conduct interfering with yourrights under the National Labor Relations Act.WE WILL NOT ask you anything about a union or whois in the union or who favors the union in a manner whichwould coerce youregardingyour rights under the Act.WE WILL NOT ask any employee to spy on otheremployees and report to us who joins a union or who worksfor it.WE WILL NOT promise or give you any benefits inorder to discourage your union activities or membership.WE WILL NOT instruct any supervisor to spy on yourunion activities and report to us who joins a union or whichemployees want or favor a union.WE WILL NOT bargain directly or individually with youas employees where a union has requested us to bargainwith it as your representative.WE WILL NOT in any other manner interfere with,restrain,or coerce you in the exercise of the rightsguaranteed employees in the National Labor Relations Act.Since it has been found that we unlawfully fired thepersons named below, WE WILL offer to give them backtheir jobs and seniority, and WE WILL pay them for theearnings they lost, plus 6 percent interest.JAMES E. COLEMANCHARLES POLLARDMILLARD BLEDSOEGEORGE CAMERONROOSEVELT LOCKETTCHARLES GRAHAMAll our employees are free to become or remain, or torefrain from becoming or remaining, members of any labororganization of their choice, except to the extent that suchrightsmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act, as amended.ELDER-BEERMANSTORES, CORP.(Employer)iDatedBy(Representative)(Title) 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE: We will notify the above-named persons if presentlyserving in the Armed Forces of the United States of their rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andServiceAct of 1948, as amended after discharge from theArmed Forces.This Notice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered, defaced, orcoveredby any othermaterial.If employees have any question concerning this Notice orcompliance with its provisions,they may communicate direct-lywith theBoard'sRegionalOffice,Room 2407FederalOfficeBuilding 550 Main Street,Cincinnati,Ohio 45202 (Tel.No. 684-3663).